831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry CRAVEN, Plaintiff-Appellant,v.Nancy B. GERNT, Defendant-Appellee.
No. 87-5323
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon Examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Tennessee prisoner appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  In his complaint, the plaintiff essentially challenged the validity of his state court conviction.


3
This case is controlled by Hadley v. Werner, 753 F.2d 514, 516 (6th Cir. 1985).


4
We, therefore, vacate the district court's ruling that Craven failed to state a claim upon which relief could be granted, but affirm the district court's dismissal of Craven's claim.  Such dismissal shall be without prejudice to Craven's opportunity to refile his section 1983 claim if and when he establishes, through a petition for writ of habeas corpus, that his constitutional rights to a fair trial were denied.